Citation Nr: 9919363	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active military service from 
October 1967 to July 1971, appelled that decision to the 
Board.



FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between any currently diagnosed peripheral 
neuropathy and an incident of the veteran's active military 
service, including claimed exposure to Agent Orange.



CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for peripheral neuropathy.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
For claims based on chronic effects of exposure to Agent 
Orange, service connection may be established by presumption 
for certain diseases, specified by statute, which are 
manifested to a degree of at least 10 percent within a 
certain time period after separation from service.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
).  If the evidence presented by the veteran fails to meet 
this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

Initially, the Board notes that in the veteran's claim, 
received in August 1996, he contends that he was exposed to 
Agent Orange during service in Vietnam, and he also maintains 
that he developed peripheral neuropathy as a result of such 
exposure.  However, the Board notes that peripheral 
neuropathy is not a type of condition for which a direct 
relationship to Agent Orange exposure has been established.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); McCartt 
v. West, 12 Vet. App. 146 (1999).  Acute and subacute 
peripheral neuropathy are included in the regulation 
pertaining to claims based on Agent Orange exposure, and 
those terms are defined as "transient peripheral neuropathy 
that appears within weeks or months of exposure to 
anherbicide agent and resolves within two years of the date 
of onset." 38 C.F.R. § 3.309(e) Note 2.  Additionally, in 
the absence of the presence of a disease listed in 38 C.F.R. 
§ 3.309(e), the veteran is not entitled to a presumption of 
Agent Orange exposure.  See McCartt, 12 Vet. App. 146.

Nevertheless, although the veteran may not establish service 
connection for peripheral neuropathy on a presumptive basis, 
based on Agent Orange exposure, he may still establish 
service connection on a direct basis, including as due to 
Agent Orange exposure.  See id; cf. Combee v. Brown, 34 F.3d 
1039, 1045 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation). 

The veteran's service medical records are negative for any 
evidence of peripheral neuropathy.  In fact, the first 
medical evidence in the veteran's claims file of peripheral 
neuropathy does not appear until July 1990, as reflected by a 
private medical statement from David A. Josephson, M.D.  In 
that statement, it is noted that the veteran had the 
following diagnoses:  episodic pain in thighs with 
paresthesias of the lower extremities, including feet, of 
questionable etiology; episodic paresthesisas of the hands 
and forearms of questionable etiology.  

A September 1996 private medical record from Humberto A. 
Battistini, M.D., indicates that the veteran had normal nerve 
conduction studies of the upper and lower extremities.  
Private medical records dated from November 1994 to September 
1996, from Josephson-Wallace-Munshower Neurology, P.C., 
indicate that the veteran had previous paresthesias in the 
upper and lower extremities, however, there is no etiology 
noted.  

Based on a review of the evidence of record, the Board finds 
that even accepting that the veteran currently has peripheral 
neuropathy, there is no competent medical evidence of record 
of a nexus, or link, between any current peripheral 
neuropathy and an incident of the veteran's active military 
service, including exposure to Agent Orange.  Further, there 
is no indication from the evidence that the veteran has, or 
ever had, acute and subacute peripheral neuropathy as defined 
in the applicible regulation.  The Board acknowledges the 
veteran's contentions that he experienced pain in his 
extremities during service, and also that he believed he was 
exposed to Agent Orange in service.  However, although the 
veteran may point to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (laypersons are not competent 
to offer medical opinions).  In the absence of competent 
medical evidence of a current diagnosis of peripheral 
neuropathy, which is medically related to an incident of the 
veteran's military service, the veteran's claims must fail as 
not well grounded.

The Board acknowledges the veteran's representative's 
contentions, presented in a statement dated in January 1998, 
that consideration should be given to the veteran's combat 
service.  However, as discussed above, the present appeal 
fails as there is no medical nexus presented between any 
current peripheral neuropathy and his military service.  As 
such, the veteran's combat service is not determinative to 
the outcome of this appeal.    

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well grounded claim for service connection for 
peripheral neuropathy.  As such, the VA is under no further 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468 ("there is nothing 
in the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] 
has a duty to assist a claimant until the claimant meets his 
or her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for peripheral neuropathy.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence is needed that 
establishes a current diagnosis of peripheral neuropathy, as 
well as competent medical evidence of a nexus, or link, 
between any current peripheral neuropathy and an incident of 
the veteran's military service.  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for peripheral neuropathy is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

